

116 HJ 62 IH: Providing for congressional disapproval of the proposed transfer to the Kingdom of Saudi Arabia and the United Arab Emirates of certain defense articles and services.
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 62IN THE HOUSE OF REPRESENTATIVESJune 12, 2019Mr. Ted Lieu of California (for himself, Mr. Amash, and Mr. Engel) submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONProviding for congressional disapproval of the proposed transfer to the Kingdom of Saudi Arabia and
			 the United Arab Emirates of certain defense articles and services.
	
 That the issuance of a manufacturing license, technical assistance license, or export license with respect to any of the corresponding proposed agreements or transfers is prohibited, as described in the following license documents designated by the Department of State pursuant to the Arms Export Control Act:
 (1)DDTC–17–079. (2)DDTC–17–094.
 (3)DDTC–17–112. (4)DDTC–17–126.
 (5)DDTC–17–128. (6)DDTC–18–013.
 (7)DDTC–18–029. (8)DDTC–18–030.
 (9)DDTC–18–050. (10)DDTC–18–080.
 (11)DDTC–18–103. (12)DDTC–18–109.
 (13)DDTC–18–110. (14)DDTC–19–001.
 (15)17–0B. (16)17–BM.
 (17)17–CR. (18)17–CU.
 (19)18–AU. (20)18–BE.
 (21)19–AA. (22)19–AR.
			